Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The information disclosure statement (IDS) submitted on 08/03/2020 has been  considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claim 1 rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. Supreme Court precedent and recent Federal Circuit decisions indicate that a statutory “process” under 35 U.S.C. 101 must (1) be tied to another statutory category (such as a particular apparatus), or (2) transform underlying subject matter (such as an article or material) to a different state or thing. While the instant claim(s) recite a series of steps or acts to be performed, the claim(s) neither transform underlying subject matter nor positively tie to another statutory category that accomplishes the claimed method steps, and therefore do not qualify as a statutory process. For example a computer-implemented method (CIM) comprising the steps of receiving, determining (a set of loss values), determining (a loss threshold), and trimming is of sufficient breadth that it would be reasonably interpreted as a series of steps completely performed mentally, verbally or without a machine. The Applicant has provided no explicit and deliberate definitions of receiving, determining (a set of loss values), determining (a loss threshold), and trimming to limit the steps for “a computer implement method” and the claim language itself is sufficiently broad to read on a computer implement method question about §101, mentally stepping through the §101 analysis.

Claims 2-6 are depend on claim 1. Therefore the rejection for claims 2-6 are the same as set forth for claim 1 above.

Claim Rejections - 35 USC §103


4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-4, 7-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zadeh et al. (U.S. PUB. 2018/0259608, hereinafter “Zadeh”) in view of Golden et al. (U.S. PUB. 2018/0259608, hereinafter “Golden”).

Consider claim 1, Zadeh teaches a computer-implemented method (CIM) comprising: receiving a machine learning (ML) model trained on a training data set that includes at least one subclass of data samples where disagreement exists between manual annotations for the samples and a related externally grounded determination (pages 90-91 [1865]).
Zadeh does not explicitly show that determining a set of loss values for data samples of the training data set in an epoch of training the ML model; determining a loss threshold; and trimming at least one data sample belonging to the at least one subclass from the training data set based on the loss threshold and the loss value(s) of the set of loss values corresponding to the at least one data sample.
In the same field of endeavor, Golden teaches determining a set of loss values for data samples of the training data set in an epoch of training the ML model (page 11 [0164]-[0165]); determining a loss threshold (page 11 [0165]); and trimming at least one data sample belonging to the at least one subclass from the training data set based on the loss threshold and the loss value(s) of the set of loss values corresponding to the at least one data sample (page 11 [0164]-[0165]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, determining a set of loss values for data samples of the training data set in an epoch of training the ML model; determining a loss threshold; and trimming at least one data sample belonging to the at least one subclass from the training data set based on the loss threshold and the loss value(s) of the set of loss values corresponding to the at least one data sample, as taught by Golden, in order to utilize convolutional neural networks to provide automated detection and display of landmarks in images of anatomical structures.

Consider claim 2, Golden further teaches updating the loss threshold based, at least in part, on the set of loss values and the trimmed training data set (page 11 [0164]-[0165]).  

Consider claim 3, Golden further teaches training the ML model through a plurality of epochs, where each epoch includes: determining a set of epoch loss values for data samples in the trimmed training data set, trimming at least one data sample belonging to the at least one subclass from the trimmed training data set based on the updated loss threshold and the set of epoch loss values (page 11 [0163]-[0164]).  

Consider claim 4, Zadeh further teaches wherein the loss threshold is a second ML model trained to classify images in the training data set into: (i) the at least one subclass of data samples where disagreement exists between manual annotations for the samples and the related externally grounded determination, or (ii) another subclass (pages 90-91 [1865]).  

Consider claim 7, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 7.

Consider claim 8, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 8.

Consider claim 9, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 9.

Consider claim 10, the previous rejections of claim 4 apply mutatis mutandis to corresponding claim 10.

Consider claim 13, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 13.

Consider claim 14, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 14.

Consider claim 15, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 15.

Consider claim 16, the previous rejections of claim 4 apply mutatis mutandis to corresponding claim 16.

6.	Claims 5-6, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zadeh in view of Golden and further in view of Yanagita et al. (U.S. PUB. 2004/0151358- hereinafter, “Yanagita”).

Consider claim 5, Zadeh and Golden in combination fail to teach wherein: the training data set is a plurality of mammogram (MG) images with corresponding labels comprising manual annotations indicating presence or absence of malignancy indicators in the image; the related externally grounded determination is biopsy results indicating presence or absence of malignancy.
However, Yanagita teaches wherein: the training data set is a plurality of mammogram (MG) images with corresponding labels comprising manual annotations indicating presence or absence of malignancy indicators in the image; the related externally grounded determination is biopsy results indicating presence or absence of malignancy (fig. 9, page 16 [0239]).
Therefore, it is obvious to one of ordinary skill in the art at the time the invention was made to incorporate the disclosing of Yanagita into view of Zadeh and Golden, in order to provide a medical image processing system and a method for processing a medical image capable of enabling a doctor to refer to and to use diagnosis aid information easily and rapidly in an inexpensive system without changing conventional operation flow in a hospital, and improving diagnosis performance and working efficiency of the doctor, by automatically outputting a hardcopy of a medical image in a display format suitable for diagnosis. 

Consider claim 6, Yanagita further teaches wherein: the training data set is a plurality of mammogram (MG) images with corresponding labels comprising manual annotations indicating average density of tissue; the related externally grounded determination is a report of a physical examination performed with an exam that contributed to generation of the image (page 13 [0218]).

Consider claim 11, the previous rejections of claim 5 apply mutatis mutandis to corresponding claim 11.

Consider claim 12, the previous rejections of claim 6 apply mutatis mutandis to corresponding claim 12.

Consider claim 17, the previous rejections of claim 5 apply mutatis mutandis to corresponding claim 17.

Consider claim 18, the previous rejections of claim 6 apply mutatis mutandis to corresponding claim 18

Conclusion


7.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649